DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
 

Response to Amendment

The examiner acknowledges the cancellation of claims 1-3, 5-8, and 10-13.


Claim Rejections - 35 USC § 112

Claims 19 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of “wherein the plurality of second conductive contacts are coating films” was not disclosed in the instant application as filed, and as such is determined to be new matter.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-20 and 24-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viebach et al. (US 2017/0127915 A1).

Regarding claim 14, Viebach discloses an imaging device (Fig. 5) mounted on an endoscope with a working channel (Fig. 5 element 71), the imaging device comprising: 
an image sensor (Fig. 5 element 6) configured to observe an internal environment of a target (as is known in the art for an image sensor in an endoscope); and 
a circuit board (Fig. 5 element 1 as discussed in Paragraph [0038]) electrically connected to the image sensor (as discussed in Paragraph [0039]) and a plurality of conducting wires (Fig. 5 elements 4), the circuit board including: 
a top end (as shown in Fig. 4) including a plurality of first conductive contacts (Fig. 4 elements 24-26 and 111) electrically connected the image sensor (as discussed in Paragraph [0039]); 
a bottom end (as shown in Fig. 4); 
a lateral side surface formed and connected between the top end and the bottom end (as shown in Fig. 4), and a shape of one portion of the lateral side surface matching an outer surface of the working channel (as shown in Fig. 4 wherein the circular shape of the working channel is matched by the circular shape of the lateral side surface); and 
a plurality of receiving holes (as shown in Fig. 3 at location of element 21 and similar) formed correspondingly on one portion of the bottom end and one portion of the lateral side surface (as shown in Fig. 3), and the plurality of receiving holes including a plurality of second conductive contacts (Fig. 3 element 22 and as discussed in Paragraph [0043]) respectively and electrically connected to the plurality of conducting wires (as discussed in Paragraph [0043]).

Regarding claim 15, Viebach discloses the device as set forth in claim 14 above and further wherein a shape of the bottom end and a shape of the top end are similar (as can be seen in Fig. 3 wherein the top and the bottom end have similarly circular shapes).

Regarding claim 16, Viebach discloses the device as set forth in claim 14 above and further comprising: at least one light emitting component (Fig. 3 element 3); 
wherein the at least one light emitting component and the image sensor are correspondingly and electrically connected to the plurality of first conductive contacts of the circuit board (as discussed in Paragraphs [0043]-[0044]).

Regarding claim 17, Viebach discloses the device as set forth in claim 16 above and further wherein the top end has a symmetrical shape with respect to an axis of symmetry, and the image sensor is disposed on the axis of symmetry (as shown in Fig. 5 wherein an axis of symmetry can be formed on a plane defined by the central axes of elements 61 and 71, and said plane bisects the image sensor).

Regarding claim 18, Viebach discloses the device as set forth in claim 17 above and further wherein a number of the at least one light emitting component is even (as shown in Fig. 5 wherein 2 LED elements are shown), and the even number of light 

Regarding claim 19, Viebach discloses the device as set forth in claim 14 above and further wherein the plurality of second conductive contacts are coating films (as discussed in Paragraph [0038] as being “film rear-injection” contacts).

Regarding claim 20, Viebach discloses the device as set forth in claim 14 above and further wherein, along a thickness direction of the circuit board, a depth of the receiving hole is 1/2 to 4/5 of a thickness of the circuit board (as shown in Figs. 3-5 wherein element 41 is shown to be inserted into the receiving hole which has a depth of between ½ and 4/5 of the circuit board in that area).

Regarding claim 24, Viebach discloses an endoscope, comprising: 
an accommodating housing (Fig. 1(A) element 11); 
a working channel (Fig. 5 element 71) disposed in the accommodating housing (as shown in Fig. 2(B)); 
a plurality of conducting wires (Fig. 5 elements 4) disposed in the accommodating housing (wherein the terminations of elements 4 are disposed within the accommodating housing in the same manner as the conducting wires of the instant application); and 
(Fig. 5 inclusive of elements 6, 61, and 62) disposed in the accommodating housing and against the working channel (as shown in Fig. 2(B)), and the image device including: 
an image sensor (Fig. 5 element 6) configured to observe the internal environment of a target (as is known in the art for an image sensor in an endoscope); and 
a circuit board (Fig. 5 element 1 as discussed in Paragraph [0038]) electrically connected to the image sensor (as discussed in Paragraph [0039]) and the plurality of conducting wires (Fig. 5 elements 4), the circuit board including: 
a top end (as shown in Fig. 4) including first conductive contacts (Fig. 4 elements 24-26 and 111) electrically connected the image sensor (as discussed in Paragraph [0039]); 
a bottom end (as shown in Fig. 4); 
a lateral side surface formed and connected between the top end and the bottom end (as shown in Fig. 4), and a shape of one portion of the lateral side surface matching an outer surface of the working channel (as shown in Fig. 4 wherein the circular shape of the working channel is matched by the circular shape of the lateral side surface); and 
a plurality of receiving holes (as shown in Fig. 3 at location of element 21 and similar) formed correspondingly on one portion of the bottom end and one portion of the lateral side surface (as shown in Fig. 3), and the plurality of receiving holes including a plurality of second conductive contacts (Fig. 3 element 22 and as discussed in Paragraph [0043]) respectively and electrically connected to the plurality of conducting wires (as discussed in Paragraph [0043]).

Regarding claim 25, Viebach discloses the endoscope as set forth in claim 24 above and further wherein a shape of the bottom end and a shape of the top end are similar (as can be seen in Fig. 3 wherein the top and the bottom end have similarly circular shapes).

Regarding claim 26, Viebach discloses the endoscope as set forth in claim 24 above and further comprising: at least one light emitting component (Fig. 3 element 3); 
wherein the at least one light emitting component and the image sensor are correspondingly and electrically connected to the plurality of first conductive contacts of the circuit board (as discussed in Paragraphs [0043]-[0044]).

Regarding claim 27, Viebach discloses the endoscope as set forth in claim 26 above and further wherein the top end has a symmetrical shape with respect to an axis of symmetry, and the image sensor is disposed on the axis of symmetry (as shown in Fig. 5 wherein an axis of symmetry can be formed on a plane defined by the central axes of elements 61 and 71, and said plane bisects the image sensor).

Regarding claim 28, Viebach discloses the endoscope as set forth in claim 27 above and further wherein a number of the at least one light emitting component is even (as shown in Fig. 5 wherein 2 LED elements are shown), and the even number of light 

Regarding claim 29, Viebach discloses the endoscope as set forth in claim 24 above and further wherein the plurality of second conductive contacts are coating films (as discussed in Paragraph [0038] as being “film rear-injection” contacts).

Regarding claim 30, Viebach discloses the endoscope as set forth in claim 24 above and further wherein, along a thickness direction of the circuit board, a depth of the receiving hole is 1/2 to 4/5 of a thickness of the circuit board (as shown in Figs. 3-5 wherein element 41 is shown to be inserted into the receiving hole which has a depth of between ½ and 4/5 of the circuit board in that area).


Allowable Subject Matter

Claims 21-23 and 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 14, a combination of limitations that includes wherein each of the plurality of second conductive contacts includes a plurality of fixing flanges exposed from the lateral side surface and extending outward from the receiving hole along a direction parallel to the bottom end.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claims 22-23, as depending from, and therefore encompassing all of the features and limitations of, objected claim 21, these claims are objected to for similar reasons.

Regarding claim 31, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 24, a combination of limitations that includes wherein each of the plurality of second conductive contacts includes a plurality of fixing flanges exposed from the lateral side surface and extending outward from the receiving hole along a direction parallel to the bottom end.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claims 32-33, as depending from, and therefore encompassing all of the features and limitations of, objected claim 31, these claims are objected to for similar reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

	
Response to Arguments

Applicant’s arguments with respect to claim(s) 14-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841